NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5719-14T3

PNC BANK,

        Plaintiff,

v.

CVFF DEVELOPMENT CORP. and
JOSEPH FAVALORO,

        Defendants,

and

THOMAS FAVORITO and GEORGE
D. CATTABIANI, JR.,

        Defendants-Respondents,

and

JOHN VERDIGI,

        Defendant-Appellant.

______________________________________


              Submitted June 26, 2017 – Decided July 13, 2017

              Before Judges Fisher and Fasciale.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. L-
              8319-11.
         Newman & Denburg, L.L.C., attorneys for
         appellant (Gary S. Newman, on the brief).

         Walsh & Walsh, attorneys for respondent Thomas
         Favorito (John K. Walsh, Jr., of counsel and
         on the brief).

         Stern & Stern, L.L.P. attorneys for respondent
         George D. Cattabiani, Jr., join in the brief
         of respondent Thomas Favorito.

PER CURIAM

    Defendant John Verdigi appeals from a June 18, 2015 order

confirming an arbitration award; a July 21, 2015 order awarding

arbitrator's fees and costs; and a July 21, 2015 order granting

plaintiff's petition for post-judgment discovery.

    On appeal, defendant argues the following points:

         Point I

         STANDARD OF REVIEW.

         Point II

         THE ARBITRATOR'S DECISION TO "FORFEIT" THE
         LOANS AND AWARD ATTORNEY'S FEES EXCEEDED THE
         SCOPE OF HIS AUTHORITY.

         A) Grounds to modify or vacate Arbitrator's
         Award[.]

         B) The arbitrator cannot rule on issues not
         before [h]im never raised by any party.

         C[)] The forfeiture of the loans had no legal
         or factual basis and is absurd[.]




                               2                          A-5719-14T3
    We conclude that defendant's arguments are without sufficient

merit to warrant discussion in a written opinion.       R. 2:11-

3(e)(1)(E).

    Affirmed.




                               3                          A-5719-14T3